Citation Nr: 1825441	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-20 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for heart disability.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 20 percent for right hip disability with limitation of flexion.

4.  Entitlement to an initial evaluation in excess of 20 percent for left hip disability with limitation of flexion.

5.  Entitlement to an initial compensable evaluation for right hip disability with limitation of extension.

6.  Entitlement to an initial compensable evaluation for right hip disability with limitation of extension.

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity (RLE).

8.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity (LLE)

9.  Entitlement to service connection for bilateral hearing loss disability.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1960, and November 1963 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):  Entitlement to an initial evaluation in excess of 30 percent for heart disability; entitlement to an initial evaluation in excess of 20 percent for right hip disability with limitation of flexion; entitlement to an initial evaluation in excess of 20 percent for left hip disability with limitation of flexion; entitlement to an initial compensable evaluation for right hip disability with limitation of extension; entitlement to an initial compensable evaluation for right hip disability with limitation of extension; and entitlement to service connection for bilateral hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  During the appeal, diabetes mellitus had not required regulation of activities.

2.  During the appeal, RLE peripheral neuropathy has not been manifested by moderate incomplete paralysis or worse.

3.  During the appeal, LLE peripheral neuropathy has not been manifested by moderate incomplete paralysis or worse.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a rating in excess of 10 percent for RLE peripheral neuropathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8521 (2017).

3.  The criteria for a rating in excess of 10 percent for LLE peripheral neuropathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Diabetes Mellitus

Service connection for diabetes mellitus, type 2, was established in an April 2007 rating decision-rated at 20 percent under Diagnostic Code 7913.  In April 2011, VA received a claim for increase for diabetes mellitus, type II.  See VA Form 21-526 (April 2011).  He contends that he regulates his activities and, therefore, meets the criteria for a higher rating.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet; a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive (i.e., there must be insulin dependence and restricted diet and regulation of activities).  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for diabetes mellitus.  The medical evidence does not establish that regulation of activities is required for diabetes and, therefore, his symptoms do not more nearly reflect the criteria for the next higher rating.  38 C.F.R. § 4.7.

A review of the medical records dated during this appeal show no indication that a medical professional advised the Veteran to regulate his activities to control his diabetes.  Report of VA examination dated in November 2011 reflects that the Veteran does not require regulation of activities as part of diabetes mellitus management.  Also, it was noted that the Veteran visited his diabetic care provider less than 2 times a month for ketoacidosis/hypoglycemic reactions; and that he had no episodes of ketoacidosis/hypoglycemic reactions requiring hospitalization in the past 12 months.  The examiner stated that diabetes did not impact the Veteran's ability to work.

The medical evidence is highly probative and it does not suggest regulation of activities is required for treatment of diabetes mellitus.  The Board has considered the Veteran's statements and sworn testimony.  While he reported that he self-regulates his activities, as he knows the body will produce sugar with more exertion, he did not identify any medical evidence supporting the need for "regulation of activities" for his diabetes mellitus.  Moreover, as indicated above, the medical evidence shows specifically otherwise that "regulation of activities" is not required in his case.  To the extent that the Veteran reported that a doctor back in 1997 told him to regulate his activities, the Board finds that this is not show the need to regulation of activities during the appeal period of this claim, which began in 2011.  The Veteran is not a medical professional and not competent to opine that his condition requires medical management by regulation of activities.

The Board has also considered whether a separate evaluation is warranted for any other associated disorder.  Complications of diabetes include peripheral neuropathy and erectile dysfunction (ED).  Peripheral neuropathy is addressed below and ED is not on appeal before the Board at this time.  The record does not establish the presence of any other compensably disabling condition associated with diabetes mellitus type II; as such, a separate disability evaluation is not warranted.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Peripheral Neuropathy - Lower Extremities

In a June 2012 rating decision, the RO granted service connection for bilateral lower extremity diabetic peripheral neuropathy.  A 10 percent evaluation was assigned each extremity under Diagnostic Code 8521.  This appeal comes from the Veteran's disagreement with assigned initial rating for each extremity.  The Veteran contends that a higher rating is warranted due to symptoms of numbness and tingling in his feet.

Under Diagnostic Code 8521, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve; a 20 percent rating is warranted for moderate incomplete paralysis; and a 30 percent disability rating is warranted for severe incomplete paralysis.  Complete paralysis (foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes) warrants an 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to evaluations in excess of 10 percent for the RLE and LLE nerve disabilities.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.  Pertinent VA treatment records do not show symptomatology analogous to moderate or worse incomplete paralysis or complete paralysis of the RLE or LLE external popliteal nerve.  These records show complaints of numbness and intact light touch sensation.  Report of VA examination dated in November 2011 reflects a history of tingling, intermittent numbness of the feet-not painful.  Symptoms were bilateral lower extremity (BLE) paresthesias and/or dysesthesias-moderate; and BLE numbness-mild.  Neurological exam showed normal strength.  BLE reflexes were normal, except they were absent at the ankle.  BLE light touch was decreased at the foot/toes.  There was no muscle atrophy or trophic changes.  The overall severity was characterized by the examiner in his later addendum as mild incomplete paralysis.

The evidence of record as a whole shows no more than mild impairment during the appeal period.  Moreover, the VA examiner has characterized the severity as mild.  This evidence is highly probative of the severity of the Veteran's disability.
The Veteran testified that his feet tingle, feel numb, and get warm.  While the Veteran is competent to report that his disability is worse than presently evaluated, neither the lay nor the medical evidence shows that either RLE or LLE disability more nearly approximates the criteria for a higher evaluation.  Whether a disability meets the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for the higher rating.  The November 2011 VA examination findings, prepared by a skilled, neutral medical professional, are more probative of the degree of disability.  Here, the medical evidence preponderates against a finding of moderate incomplete paralysis or worse of the involved nerve.

The Board further finds that a higher or separate disability evaluation is not warranted under any other potentially applicable provision of the rating schedule-and notably a higher rating is not available by changing the Diagnostic Code assigned for external popliteal nerve involvement.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, and 8721.

Accordingly, the claims are denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); Gilbert, supra.  As the disabilities have not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for staged ratings.  See Hart, supra.



ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.

An evaluation in excess of 10 percent for RLE peripheral neuropathy is denied.

An evaluation in excess of 10 percent for LLE peripheral neuropathy is denied.


REMAND

The Veteran seeks an initial evaluation in excess of 30 percent for heart disability
The Veteran testimony suggests that his symptoms have worsened since his last VA examination.  See Hearing Testimony at 9 (May 2015).  Therefore, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran seeks higher initial evaluations for bilateral hip disability.  As the medical evidence is not adequate, a new VA examination is needed to evaluate the disabilities.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).

The Veteran further seeks service connection for bilateral hearing loss disability and tinnitus.  A VA medical is necessary to decide claims.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected heart disability using the most recent Disability Benefits Questionnaire.  A complete history should be obtained.  All cardiac symptoms should be identified.  All studies and tests deemed appropriate to ascertain the severity of heart disability should be performed.  The claims folder should be reviewed and the review noted in the report.

3.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected bilateral iliotibial band syndrome the hips using the most recent Disability Benefits Questionnaire for Hip and Thigh Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for each hip.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

4.  The AOJ should obtain medical opinion from a qualified medical professional on whether it is as likely as not (50 percent or greater probability) that hearing loss disability and/or tinnitus is etiologically related to service, to include the history of having a mortar explode 30 feet away from him (which he reported caused him to have a concussion) and/or helicopter noise exposure from when he served as a medic in service.  A complete rationale for the medical opinion is required and a discussion of the pertinent evidence helpful.  An in-person examination is not required unless deemed necessary by the medical provider of this opinion.  The claims file must be reviewed and the review noted in the report.

5.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


